DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation or a fundamental economic principle without significantly more. 
The claims recite: 
A power generation facility evaluating method executed by a computer comprising: 
obtaining a calculation formula used for calculating a flexibility index indicating operational flexibility in response to a demand for electric power, while using, as variables, a plurality of types of reference parameters which are parameters regarding flexibility capabilities of a power generation facility having impact on the operational flexibility in response to the demand for the electric power; 
obtaining a reference parameter value of each of the reference parameters with respect to a power generation facility subject to an evaluation; 
calculating the flexibility index of the power generation facility subject to the evaluation, by inputting the obtained reference parameter values to the calculation formula; and 
evaluating the operational flexibility of the power generation facility subject to the evaluation, on a basis of the calculated flexibility index, wherein 
the obtaining the calculation formula includes obtaining the calculation formula set in such a manner that weights applied with respect to the flexibility index are different in correspondence with the types of reference parameters.
The bolded limitations recite a method of calculating a result based on known information. Alternatively, the limitations recite a fundamental economic principle of mitigating risk of profit loss by evaluating known information.
This judicial exception is not integrated into a practical application because the only additional elements recited are directed to “executing by a computer”, which is the equivalent of mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited are directed to “executing by a computer”, which is the equivalent of mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)), while the remaining limitations, taken individually and as a whole, are solely directed to the abstract idea.
Independent claim 13 merely includes generic computer related implementation elements of “computer readable medium” and “computer” in combination with the abstract ideas outlined above.
Independent claim 1 merely includes generic computer related implementation elements which if interpreted as physical elements and not software per se, such as “calculation formula obtaining unit”, “parameter value obtaining unit”, “index calculating unit”, and “flexibility evaluating unit” in combination with the abstract ideas outlined above.
Dependent claims 2 – 11 include further calculation specifics and generic data collection “units” which may be generic computing devices or software per se. No further significant additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea are recited.
The claims are not patent eligible, and the examiner does not note any subject matter from the specification that would appear to render the claims patent eligible by integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea of merely evaluating the business problem of profit evaluation potential of a power generation facility.
Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a device without any structural recitations, i.e. software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Evaluating and Planning Flexibility in Sustainable Power Systems, 2013).

Regarding claim 1, Ma teaches:
A power generation facility evaluating device comprising: 
a calculation formula obtaining unit that obtains a calculation formula used for calculating a flexibility index indicating operational flexibility in response to a demand for electric power, while using, as variables, a plurality of types of reference parameters which are parameters regarding flexibility capabilities of a power generation facility having impact on the operational flexibility in response to the demand for the electric power (Page 201, Table V); 
a parameter value obtaining unit that obtains a reference parameter value of each of the reference parameters with respect to a power generation facility subject to an evaluation (Table V); 
an index calculating unit that calculates the flexibility index of the power generation facility subject to the evaluation, by inputting the reference parameter values obtained by the parameter value obtaining unit to the calculation formula (Page 201 – 202); and 
a flexibility evaluating unit that evaluates the operational flexibility of the power generation facility subject to the evaluation, on a basis of the calculated flexibility index, wherein 
the calculation formula obtaining unit obtains the calculation formula set in such a manner that weights applied with respect to the flexibility index are different in correspondence with the types of reference parameters (Page 201 – 202).
Regarding claim 2, Ma teaches:
The power generation facility evaluating device according to claim 1, wherein the index calculating unit sets a plurality of parameter indices by dividing a possible numerical value range of each of the reference parameter values, into a plurality of numerical value range sections and assigning the parameter indices having mutually-different values to the numerical value range sections, respectively, and calculates the flexibility index by calculating the parameter index for each of the reference parameters and inputting the parameter indices to the calculation formula (Page 201 – 202, 206, Table V). 
Regarding claim 3, Ma teaches:
The power generation facility evaluating device according to claim 1, wherein the calculation formula obtaining unit obtains the calculation formula in which parameters relevant to a fluctuation speed of supplied electric power are used as the plurality of types of reference parameters, while a largest weight is applied to such a parameter among the plurality of types of reference parameters that has highest relevance to the fluctuation speed of the supplied electric power (Page 201 – 202, 206, Table V).
Regarding claim 4, Ma teaches:
The power generation facility evaluating device according to claim 1, comprising: 
a contribution degree obtaining unit that obtains a first contribution degree which indicates a degree of contribution to stabilization of a system and is assigned to a power supply amount per unit time period; 
a reference parameter group obtaining unit that obtains a plurality of reference parameter groups each containing setting values of the plurality of types of the reference parameters; 
a power supply amount calculating unit that calculates, for each of the reference parameter groups, a power supply amount of a predetermined power generation facility in each time period, by performing an analysis on a basis of the reference parameter groups and the first contribution degree; and 
a contribution degree calculating unit that calculates, for each of the reference parameter groups, a second contribution degree indicating a degree of contribution made by the predetermined power generation facility to the stabilization of the system, on a basis of the power supply amount of the predetermined power generation facility in each time period, wherein 
the calculation formula obtaining unit sets the calculation formula in such a manner that the larger change amount is to be caused in the second contribution degree of a reference parameter when the setting value of the reference parameter is different, the larger weight is applied to the reference parameter with respect to the flexibility index (Page 201 – 202, 206, Table V).
Regarding claim 5, Ma teaches:
The power generation facility evaluating device according to claim 4, wherein 
the calculation formula obtaining unit sets, for each of the reference parameters, a coefficient by which a value based on the reference parameter value is to be multiplied, and 
the calculation formula obtaining unit sets the coefficients in such a manner that the larger change amount is to be caused in the second contribution degree of a reference parameter when the setting value of the reference parameter is different, the larger is a value of the coefficient of the reference parameter (Page 201 – 202, 206, Table V).
Regarding claim 6, Ma teaches:
The power generation facility evaluating device according to claim 5, wherein the calculation formula obtaining unit sets, as the calculation formula, a formula that adds together, in correspondence with the operational capabilities, values each obtained by multiplying the value based on the reference parameter value by the coefficient (Page 201 – 202, 206, Table V).
Regarding claim 7, Ma teaches:
The power generation facility evaluating device according to claim 4, wherein 
the contribution degree obtaining unit obtains information about the first contribution degree with respect to each of electric power markets, 
the power supply amount calculating unit calculates the power supply amount with respect to each of the electric power markets, and 
the contribution degree calculating unit calculates the second contribution degree on a basis of the power supply amount of each of the electric power markets (Page 201 – 202, 206, Table V).
Regarding claim 8, Ma teaches:
The power generation facility evaluating device according to claim 4, wherein 
the contribution degree obtaining unit obtains a price of electric power that is set for each unit time period, as the first contribution degree, and 
the power supply amount calculating unit calculates, on a basis of the price of the electric power set for each unit time period, the power supply amount in each time period, so as to maximize an income that will be yielded when electric power is supplied by operating the predetermined power generation facility while using the reference parameter groups (Page 201 – 202, 206, Table V).
Regarding claim 9, Ma teaches:
The power generation facility evaluating device according to claim 8, wherein the contribution degree calculating unit calculates, as the second contribution degree, a profit of the predetermined power generation facility to be yielded when electric power is supplied in the calculated power supply amount (Page 201 – 202, 206, Table V).
Regarding claim 10, Ma teaches:
The power generation facility evaluating device according to claim 1, wherein the reference parameters include at least one of: a start-up time period of the power generation facility; a minimum operation duration indicating a minimum time period during which the power generation facility needs to continue operating; a minimum halt duration indicating a time period during which the power generation facility needs to remain at a halt; an output fluctuation rate of the power generation facility; and a lowest output ratio of the power generation facility to a rated output (Page 201 – 202, 206, Table V).

Regarding claim 11, Ma teaches:
A power generation facility evaluating system comprising: 
the power generation facility evaluating device according to claim 1; and 
a detecting device that is provided for the power generation facility and detects the plurality of reference parameter values of the power generation facility, wherein 
the parameter value obtaining unit obtains the reference parameter values from the detecting device (Page 201 – 202, 206, Table V).

Regarding claim 12, Ma teaches:
A power generation facility evaluating method executed by a computer comprising: 
obtaining a calculation formula used for calculating a flexibility index indicating operational flexibility in response to a demand for electric power, while using, as variables, a plurality of types of reference parameters which are parameters regarding flexibility capabilities of a power generation facility having impact on the operational flexibility in response to the demand for the electric power; 
obtaining a reference parameter value of each of the reference parameters with respect to a power generation facility subject to an evaluation; 
calculating the flexibility index of the power generation facility subject to the evaluation, by inputting the obtained reference parameter values to the calculation formula; and 
evaluating the operational flexibility of the power generation facility subject to the evaluation, on a basis of the calculated flexibility index, wherein 
the obtaining the calculation formula includes obtaining the calculation formula set in such a manner that weights applied with respect to the flexibility index are different in correspondence with the types of reference parameters (Page 201 – 202, 206, Table V).

Regarding claim 13, Ma teaches:
A computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform: 
obtaining a calculation formula used for calculating a flexibility index indicating operational flexibility in response to a demand for electric power, while using, as variables, a plurality of types of reference parameters which are parameters regarding flexibility capabilities of a power generation facility having impact on the operational flexibility in response to the demand for the electric power; 
obtaining a reference parameter value of each of the reference parameters with respect to a power generation facility subject to an evaluation; 
calculating the flexibility index of the power generation facility subject to the evaluation, by inputting the obtained reference parameter values to the calculation formula; and 
evaluating the operational flexibility of the power generation facility subject to the evaluation, on a basis of the calculated flexibility index, wherein 
the obtaining the calculation formula includes obtaining the calculation formula set in such a manner that weights applied with respect to the flexibility index are different in correspondence with the types of reference parameters (Page 201 – 202, 206, Table V).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624